Citation Nr: 1543884	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  10-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for residuals of right ankle sprain, rated noncompensable prior to January 3, 2013, and 10 percent from January 3, 2013.  

2.  Entitlement to an increased rating for mid back strain, rated 10 percent prior to January 3, 2013, and 20 percent from January 3, 2013.  

3.  Entitlement to service connection for headaches, to include as secondary to service-connected neck strain.  

4.  Entitlement to service connection for bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to March 2001 and from March 2004 to March 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) in May 2011.  A transcript of the hearing is associated with the claims file.  However, the VLJ who presided over the hearing is no longer employed by the Board.  In a July 2015 VA notice letter, the Veteran was advised that the VLJ was no longer employed by the Board and was given the opportunity to request a new hearing.  The Veteran did not respond to the letter.  Accordingly, the Board will proceed with a decision.

Following the January 2013 Supplemental Statement of the Case (SSOC), the Veteran questioned why the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was not adjudicated by the January 2013 SSOC.  However, review of the January 2013 rating decision and accompanying SSOC shows that service connection was granted for anxiety disorder, not otherwise specified (claimed as posttraumatic stress disorder (PTSD)).  Such action is considered a complete grant of the benefit sought on appeal as mental disorders, however diagnosed, are entitled to one disability rating.  See 38 C.F.R. §§ 4.14, 4.130; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); Mittleider v. West, 11 Vet. App. 181 (1998).

In addition, the January 2013 rating decision assigned a 20 percent disability rating for the service-connected mid back strain effective January 3, 2013.  The residuals, right ankle sprain (hereinafter "right ankle disability"), were assigned a 10 percent disability rating effective January 3, 2013.  Staged ratings have been created and the issues on appeal have been characterized as they appear on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).
  
The issues of entitlement to an increased rating for mid back strain, rated 10 percent prior to January 3, 2013 and 20 percent from January 3, 2013, and entitlement to service connection for bilateral foot disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 19, 2012, the clinical findings demonstrated functional loss and impairment of the right ankle comparable to less than moderate limitation of motion of the ankle.

2.  From December 19, 2012, the clinical findings demonstrated functional loss and impairment of the right ankle more comparable to no more than moderate limitation of motion of the ankle.  

3.  The evidence is in equipoise as to whether the Veteran's headaches are proximately due to service-connected neck strain.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for right ankle strain prior to December 19, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

2.  The criteria for a disability rating of 10 percent, and no more, for right ankle strain have been met from December 19, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

3.  The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning the claim for service connection for headaches, the Board has granted entitlement to service connection for headaches.  Given the favorable disposition of the action, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist with respect to the claim for service connection for headaches.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Regarding the claim for an increased disability rating, a January 2009 VA notice letter advised the Veteran of the evidence required to substantiate a claim for an increased disability rating.  The letter also advised the Veteran of the considerations for assignment of a disability rating and/or effective date in the event of award of a benefit sought.  The notice requirements have been met.

The duty to assist the Veteran has also been satisfied in this case.  All identified medical treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In accordance with the Board's May 2012 remand, the AOJ obtained outstanding VA treatment records and associated the records with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was also provided VA medical examinations in connection with his service-connected right ankle disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners reviewed the claims file, performed physical examinations of the Veteran, considered the Veteran's reported symptomatology, and provided relevant medical information necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist the Veteran has been met.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ explained the issue on appeal and asked the Veteran about his medical treatment.  There is no suggestion of deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Ratings- In General

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In adjudicating the issues below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted or obtained be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Right Ankle Disability

The Veteran's claim for an increased rating for his right ankle disability was received on December 9, 2008.  As such, the rating period for consideration on appeal is from December 8, 2007.  38 C.F.R. § 3.400 (2014).  The service-connected right ankle disability is currently rated under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5271, a 10 percent disability rating is warranted when limitation of motion of the ankle is moderate.  A maximum disability rating of 20 percent is available under Diagnostic Code 5271 when the limitation of motion of the ankle is marked.  Id.

The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Normal ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.   Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

VA medical treatment records reflect complaints of pain, swelling, and instability.  An August 2009 VA medical treatment record shows that the Veteran complained of right ankle instability.  He reported a progressive increase in deformity over the years.  He reported sensations of instability occasionally.  He noted minor twisting events about twice weekly.  On examination, there was laxity of the right ankle assessed with drawer maneuver and inversion stress.  The assessment was listed as ankle laxity right ankle.  An August 2010 VA medical treatment record noted that the Veteran complained of back and neck pain.  He also noted that he was working full-time as a maintenance/mechanic at a postal plant.  The Veteran stated that he could not keep up with the walking to deliver his route as a mail carrier.  His hiking tapered off due to his ankle.  

The Veteran was provided a VA examination in February 2009.  The claims file was reviewed.  The summary of joint conditions included instability, pain, stiffness, and weakness.  There was no deformity, giving way, incoordination, decreased speed of joint motion, dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups of joint disease.  There were no standing limitations and the Veteran was able to walk one to three miles.  There were no assistive devices or aids used.  The weight-bearing joint was not affected and there was no evidence of abnormal weight bearing.  Effusion of the right ankle was found on examination, but there were no other abnormal findings, no instability, no tendon abnormality, and no angulation.  Range of motion findings consisted of 0 to 20 degrees of right dorsiflexion and 0 to 45 degrees of right plantar flexion.  There was no additional limitation with repetitive motion.  There was no ankylosis.  Eversion was 20 degrees and inversion was 30 degrees.  Regarding employment, the Veteran worked full-time and lost one week during the last 12-month period due to headaches.  He previously worked as a letter carrier.  The examiner stated that there were no significant effects on usual occupation, but mild effect on chores, mild effect on shopping, moderate effect on exercise, moderate effect on sports, mild effect on recreation, mild effect on traveling, and no effect on bathing, dressing, toileting, grooming, or driving.  

The Veteran was provided a VA examination on December 19, 2012.  The claims file was reviewed.  The diagnosis was listed as history of old lateral malleolar fracture of the right ankle.  His current symptoms included weakness, stiffness, and pain.  He reported that with a minor slip, his ankle collapses and his symptoms were worse with overactivity.  The Veteran stated that flare-ups did not impact the function of the ankle.  On examination, right ankle plantar flexion ended at 35 degrees and objective evidence of painful motion began at 30 degrees, right ankle dorsiflexion ended at 10 degrees and objective evidence of painful motion began at 10 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Right ankle post-test plantar flexion ended at 35 degrees and post-test dorsiflexion (extension) ended at 10 degrees.  The examiner noted that the Veteran had functional loss and/or impairment due to the ankle.  The examiner stated that the contributing factors consisted of less movement than normal, weakened movement, and pain on movement.  The Veteran had tenderness or pain on palpation of the joints/soft tissue.  Muscle strength testing reflected 4/5 for ankle plantar flexion and 4/5 for ankle dorsiflexion.  Concerning anterior drawer test, there was no laxity compared with the opposite side.  The talar tilt test (inversion/eversion stress) did not show laxity compared to the opposite side.  There was no ankylosis.  The examiner stated that Veteran did not have or ever had shin splints, stress fracture, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis), or talus (astragalus), or talectomy.  The Veteran reported occasional use of a brace when his ankle was bad.  The imaging study of the right ankle reflected evidence of probable old fracture distal fibula.  The examiner opined that the Veteran's disability impacted his ability to work because he had trouble walking all day as letter carrier due to increased right ankle symptoms.  

In this case, a January 2013 rating decision assigned a staged disability rating of 10 percent to the right ankle disability effective January 3, 2013.  The rating decision explained that the January 3, 2013 effective date was selected due to the corresponding VA examination completed on January 3, 2013.  However, review of the VA examination report shows that the VA examination was completed on December 19, 2012, not January 3, 2013.  Accordingly, the Board finds that the criteria for a 10 percent disability rating were met effective December 19, 2012, the date of the VA examination.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    

However, prior to December 19, 2012, the evidence does not reflect moderate limitation of motion of the ankle.  In this respect, the February 2009 VA examination report showed that there were no standing limitations and the Veteran was able to walk one to three miles.  There were no assistive devices or aids used.  On examination, there was effusion, but no instability.  On examination, right dorsiflexion ended at 20 degrees and right plantar flexion ended at 45 degrees.  38 C.F.R. § 4.71a, Plate II.  In light of the clinical evidence, the Board finds that a compensable disability rating is not warranted prior to December 19, 2012.      

The Board considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment and loss.  The Veteran reported symptoms of instability, pain, stiffness, and weakness.  While the August 2009 VA treatment record indicated a finding of laxity, or "loose ligaments," instability was not found on examination in February 2009 after testing.  Further, while the Veteran endorsed pain, instability, and weakness, the clinical findings did not show that the joint function of the Veteran's ankle was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  Indeed, the February 2009 VA examination report findings showed normal range of motion for the right ankle.  Accordingly, a compensable disability rating prior to December 19, 2012 is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59.

From December 19, 2012, the Board finds that a disability rating in excess of 10 percent is not warranted.  A maximum disability rating of 20 percent is available under Diagnostic Code 5271 when the limitation of motion in the ankle is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The clinical findings do not reflect that the Veteran's right ankle disability manifests in marked limitation of motion.  In this respect, the December 2012 VA examination report shows that right ankle plantar flexion ended at 35 degrees with objective evidence of painful motion at 30 degrees.  Right ankle dorsiflexion ended at 10 degrees and objective evidence of painful motion began at 10 degrees.  Hence, right ankle dorsiflexion was half the normal range of motion for dorsiflexion, i.e., 20 degrees, and the right ankle still exhibited 35 degrees of plantar flexion, only 10 degrees less than normal plantar flexion, i.e., 45 degrees.  The Board does not find that the Veteran's limitation of motion of the right ankle is "marked."  Accordingly, a disability rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Again, the Board considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment and loss.  The December 2012 VA examination report shows that the Veteran endorsed symptoms of weakness, stiffness, and pain.  Indeed, the VA examiner noted that the Veteran had functional loss and/or impairment due to the ankle.  The examiner stated that the contributing factors consisted of less movement than normal, weakened movement, and pain on movement.  However, the Veteran was able to perform repetitive-use testing with three repetitions.  Post-test plantar flexion ended at 35 degrees and post-test dorsiflexion (extension) ended at 10 degrees.  There was no change in range of motion following repetitive testing.  Further, the Veteran stated that flare-ups did not impact motion of the ankle.  Accordingly, the Board finds that any additional functional impairment and loss is not comparable to marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A disability rating in excess of 10 percent is not warranted.   

Concerning the entirety of the appeal period, the Board considered whether any other diagnostic codes pertaining to the Veteran's right ankle disability are applicable in this case.  The Veteran's right ankle disability does not warrant a separate or higher disability rating under Diagnostic Codes 5270 or 5272 at any time during the appeal period because he has never demonstrated or been diagnosed with ankylosis of the right ankle.  Further, there is no diagnosis related to malunion of the os calcis or astragalus and the Veteran did have an astragalectomy.  Thus, Diagnostic Codes 5273 and 5274 are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.

In adjudicating a claim, the competence and credibility of the Veteran and other lay persons must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain and limited motion of the ankle, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board assigns greater probative value to the clinical findings in the VA examination reports and treatment records that were recorded following physical examinations of the Veteran.  These are more probative than his assertions requesting a higher disability rating.  While the Veteran expressed that he experiences limitation of motion among other symptoms such as pain and instability, the clinical findings are of higher probative value as they contain the specific measurements found on examination as opposed to the Veteran's general assertions that he experiences limitation of motion.  See 38 C.F.R. § 4.46.    

In sum, there is no identifiable period that would warrant a compensable disability rating prior to December 19, 2012, and there is no identifiable period that would warrant a disability rating in excess of 10 percent from December 19, 2012.  Therefore, staged ratings, aside from the ratings already assigned, are not appropriate in this case.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for a compensable disability rating prior to December 19, 2012 and a rating in excess of 10 percent from December 19, 2012.   The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extra-schedular Consideration

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Accordingly, the Board must consider whether the Veteran's claim for a higher disability rating must be referred for extra-schedular consideration.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence does not establish that the rating criteria are inadequate.  The Veteran has complained of symptoms such as pain, limited range of motion, swelling/effusion, instability, weakness, stiffness, and interference with walking and exercise with respect to his right ankle disability.  These symptoms are not considered to be unusual or exceptional.  However, even if the relevant rating criteria were inadequate, the evidence does not reflect the governing norms.  There are no periods of frequent hospitalization.  The evidence shows that the Veteran had to switch his job due to his right ankle disability.  He stated that he was no longer able to keep up with the duties as a mail carrier.  However, the evidence does not show difficulties with employment above and beyond the rating assigned.  The provisions of 38 C.F.R. § 4.1 specifically set out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Referral for extra-schedular consideration is not warranted.

Under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the right ankle disability renders him unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

Service Connection for Headaches

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that his headaches were caused by active service; or, in the alternative, caused by his service-connected neck strain.  

Here, the evidence reflects a current diagnosis of headaches.  In addition, the Veteran is service connected for neck strain.  The remaining questions are whether the Veteran's headaches are due to service, due to service-connected neck strain or permanently aggravated by the service-connected neck strain.  

The Veteran was provided a VA examination in December 2012.  The VA examiner was asked to provide an opinion as to whether any preexisting headaches were aggravated by service.  The examiner stated that due to a lack of medical documentation indicating in-service diagnosis, treatment, or complaints, the question as to whether there was an increase in severity beyond natural progression could not be answered without resorting to mere speculation.  Regarding whether the headaches were proximately due to or aggravated by his service-connected neck strain, the examiner again stated that it was "more likely than not" that there was a cervicogenic component to at least some of his headaches.  However, the examiner could not quantify the increase in frequency or degree of the headaches that are due to the neck condition without resorting to mere speculation.  

In reviewing the medical evidence, the Board observes that the VA medical treatment records show consistent complaints of headaches in connection with the Veteran's neck strain.  In addition, while the December 2012 VA examiner opined that he could not quantify the frequency or degree of headaches associated with the neck strain, the Board nonetheless assigns great probative value to the opinion that it is "more likely than not" that there is a cervicogenic component to at least some of his headaches.  While the Board could remand for a new opinion, the evidence is adequate to adjudicate the issue.  The Board finds that the evidence is in equipoise as to whether the Veteran's headaches are proximately due to his service-connected neck strain.  Accordingly, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for headaches.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a compensable disability rating for right ankle sprain prior to December 19, 2012 is denied.

Entitlement to a 10 percent disability rating, and no higher, for right ankle sprain, from December 19, 2012, is granted.  

Entitlement to service connection for headaches is granted.  


REMAND

Concerning the claim for service connection for bilateral foot disability, the Veteran was provided a VA examination in December 2012.  The examiner listed a diagnosis of hallux valgus.  The Veteran reported that from 1999 to 2001, he was issued poor quality boots and, after service, he had bilateral foot pain.  He stated that when he served in 2004, his pain increased.  The examiner stated that the question as to whether the bunions were causally related to the Veteran's period of active service could not be answered due to a "lack of medical documentation indicating contemporaneous diagnosis, treatment, complaints [...]."  The Board finds that the examiner's opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Review of the service treatment records indicates an entry related to open blisters on the Veteran's feet.  The examiner did not acknowledge or discuss this evidence.  Accordingly, an addendum opinion is required.  

With respect to the claim for an increased disability rating for mid back strain, the Veteran filed a new application for disability compensation and related compensation benefits in February 2015.  He requested a higher disability rating for his mid back strain and identified ongoing VA medical treatment for the disability at the Boise, Idaho VA Medical Center (VAMC).  The most recent VA medical treatment records were obtained in January 2013.  Updated VA medical treatment records must be requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the issues are REMANDED for the following action:

1.  Request updated VA medical treatment records from the Boise VAMC from January 2013 to the present.  

2.  Request an addendum opinion to the December 2012 VA examination report concerning the nature and etiology of the claimed bilateral foot disability.  The claims file must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims file, the examiner must address the following: 

Is it at least as likely as not (50 percent probability or more) that any bilateral foot disability is related to active service, to include the in-service findings of blisters?

 Rationale must be proffered for any opinion reached. 

3.  After the above development has been completed, to include any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and allow for an appropriate amount of time for response.  Thereafter, return the case to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


